Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-16 are presented for examination.
The amendments and remarks filed on 11/16/2020 have been received and entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borchman et al. (US 20110130457) in view of Chappell et al. (US 8,258,153) and further in view of Smith et al. (US 2014/0024625).
Borchman et al. teaches the use of compounds, such as palmityl-oleate and  paImitate for the treatment of dry eye syndrome. See Para [0021], [0022] and claims6 and 17. The use of a secondary component such as an antibiotic is taught in claim 8. Chappell et al. teach the use of compounds, such as cyclosporine for the treatment of dry eye syndrome. See claims 1 -3. The use of cellulose derivatives and oleate is also taught by the above reference. Smith teaches the use of fatty acids for the treatment of dry eye by oral administration. See the abstract, Para [0014], The oral administration is taught in Para [0039], It would have been obvious to a person skilled in the art to use components, such as cyclosporine and cellulose in the composition of Borchman, motivated by the teachings of Chappell et al., which teaches the use of such agents in a composition being used for the treatment of dry eye as old and well known. It would have been obvious to use the claimed compounds by other routes other than ophthalmic administration for the treatment of dry eye, motivated by the teachings of smith et al., which teaches the use of fatty acids by oral administration for the treatment of dry eye as old and well known.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,668,996. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap. The claims of the instant application are drawn to a method for preventing or treating dry eyes in a subject in need .
Applicant’s arguments regarding obviousness have been noted.  Applicant in his remarks argues that “Borchmanet do not teach wax-based emulsions as a vehicle for administering compounds such as palmityl oleate. Rather, the wax-based emulsion of Borchmanet is the actual treatment modality”.  Applicant goes on by saying that “While in some embodiments the wax-based emulsion includes palmityl oleate, this is not a required component of the wax-based emulsion”.  It is the examiner’s position that the embodiment requiring palmityl oleate is sufficient for obviousness rejection.  It would have been obvious to a person skilled in the art to use the wax-based emulsion including palmityl oleate as taught by Borchmanet for the treatment of dry eye in the absence of evidence to the contrary.  Applicant in his remarks also argues that “Smith, on the other hand, teaches the administration of omega-3 fatty acids for the treatment of dry eye. The omega-3 fatty acids are not delivered directly to the eye, but rather are administered as part of a dietary or nutritional supplement”.  It is the examiner’s position that the claims of the instant application as amended are also directed to oral administration.  Applicant additionally argues that “it would not be obvious to one skilled in the art combine the teachings of Borchmanet and Smith to arrive at the claimed invention. The method of treatment in Borchmanet is to provide a waxy layer over the eye. Palmityl oleate, when present, is simply a part of the waxy substance that forms this layer. For the method of Borchmanet to be effective, the waxy emulsion must be administered directly to the eye, where it forms a layer as described. It would not be .
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/               Primary Examiner, Art Unit 1617